    Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 1 of 15




              UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION

LAURA A. OWENS, individually and )
on Behalf of a Class of All Others )
Similarly Situated,                )
                                   )
                                   )
Plaintiff,                         )
                                   ) Civil Action
v.                                 ) File No. 2:14-CV-00074-RWS
                                   )
METROPOLIAN LIFE INSURANCE )
COMPANY,                           )
                                   )
                                   )
Defendant.                         )
                                   )

        REPLY TO PLAINTIFFS’ RESPONSE IN OPPOSITION
         TO MOTION FOR RECONSIDERATION [DOC. 249]


                           R. Randy Edwards
                        Georgia Bar No. 241525
                      COCHRAN & EDWARDS, LLC
                         2950 Atlanta Road SE
                      Smyrna, Georgia 30080-3655
                            (770) 435-2131
                          (770) 436-6877 (fax)
                    randy@cochranedwardslaw.com

                     Attorney for former Counsel
                  M. Scott Barrett and Barrett Wylie
       Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 2 of 15




      COME NOW Former Class Counsel M. Scott Barrett (Barrett) and his firm

Barrett Wylie, LLC, (“Barrett”) and without waiving their Reply To Plaintiffs’

Notice Of Non-Opposition [DOC. 248] previously filed on January 7, 2020, hereby

file this REPLY TO PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION

FOR RECONSIDERATION [DOC. 249] and in support hereof, show the Court the

following:

                             I.     INTRODUCTION

      The instant motion is “absolutely necessary” for the Court to correct multiple

clear errors of law, including that the Court did not abide by Fed. R. Civ. P. 23(h)(3)

which says that the Court “must find the facts and state its legal conclusions under

Rule 52(a).” See, Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258-59 (N. D. Ga.

2003)(“absolutely necessary” standard to be shown to correct a clear error of law or

fact). Barrett’s view is that failing to correct this error now will likely doom the

Court’s legal analysis later from withstanding serious scrutiny by the Eleventh

Circuit to reconsider, vacate, or reverse the Court’s Order of December 26, 2019 (the

“Order”) [DOC. 246]. That is why this motion is not a rehash of previous arguments,

as suggested by Class Counsel.        For the sake of judicial economy, Barrett’s

preference (and for the sake of judicial economy, perhaps Class Counsel shares the

same view) is for the Court take another look at the Order’s analysis and vacate it in
      Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 3 of 15




lieu of a proper analysis under Fed. R. Civ. P. 52(a) as outlined in these motion

papers.

             II.   ARGUMENT AND CITATION OF AUTHORITY

      A.     Under any Legal Scenario, a Thorough and Sifting Rule 52(a)
             Analysis is Required to Make Findings of Fact and Conclusions of
             Law.

             1.    The Order was Premature.
      Notwithstanding whether the Court made its analysis based on class action

federal common law or on Georgia’s quantum meruit state law, the Court never

considered such essential facts as (1) the attorney fee contract, (2) a co-counseling

agreement, (3) the result achieved while Barrett was still co-counsel, and (4) a

comparison of the hours and the contributions of all class counsel to determine the

reasonable value of Barrett’s contribution to the result obtained. This would have

been essential in evaluating Barrett’s fee allocation claim under either federal class

action common law, e.g., Allapattah Servs., Inc. v. Exxon Corp., 454 F. Supp. 2d

1185 (S.D. Fla. 2006), or quantum meruit under Georgia law, e.g., Kirshner &

Venker, P.C. v. Taylor & Martino, P.C., 277 Ga. App. 512 (2006).

      Both scenarios require consideration of the interplay of the individual retainer

agreement between the class representatives and class counsel. Allapattah Servs. at

1215; Ellerin & Associates v. Brawley, 263 Ga. App. 860, 861 (2003). Both


                                          2
      Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 4 of 15




scenarios consider whether a co-counseling agreement come into play. Allapattah

Servs., at 1222; Kirshner at 513. And both scenarios require consideration of the

amount of work all the attorneys had done, including the terminated counsel, and the

results accomplished. Allapattah Servs., at 1213 and 1227; Lewis v. Smith, 274 Ga.

App. 528, 531–32 (2005) (quoting Brookhaven Supply Co. v. Rary, 131 Ga. App.

310, 312(4)).

      Of course, the reason why the Court did not consider such facts is because the

Court refused Barrett’s repeated requests to conduct limited discovery, or to have an

evidentiary hearing. And Class Counsel has never voluntarily offered to produce the

co-counseling agreement or let Barrett depose either Ms. Owens or John Chapman

Bell. These facts have been in the exclusive custody and control of Class Counsel

and Barrett never had an opportunity to discover them.

      Hence, Class Counsel’s argument, found on page 3 of their Response, that

“Barrett has (admittedly) failed to provide timely or adequate evidence to support

his motion” is a disingenuous attempt to argue that Barrett lacks the facts to support

his motion. Had Barrett been given the opportunity to obtain these crucial and

necessary facts, which he has asked for throughout this entire process, this Court

could have made a proper finding pursuant to Rule 52(a). It is that simple.




                                          3
       Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 5 of 15




             2.     The Court should have Applied Federal Class
                    Action Common Law and Not Georgia Law.
      Barrett’s longstanding view has been that this Court should have applied the

federal common law as announced in Allapattah Servs., Inc. v. Exxon Corp., supra.

But without explanation, the Court decided to go “[o]utside the class action context”

[Order, DOC. 245, p. 6] and apply Georgia law to Barrett’s claim, instead of the

federal common law which was applied to Class Counsel’s claim for attorneys’ fees.1

This resulted in the Court treating Barrett very differently than Class Counsel, whose

fees were decided under federal law. The difference is obvious in a numerical sense,

where 99.5% of the fee went to class counsel and a paltry 0.5% of the fee went to

Barrett.

      This Court should have treated both Barrett and Class Counsel equally and

applied federal law, since federal interests, not Georgia interests, were at stake. This

starts with the case itself—it is an ERISA case, 29 U.S.C. §1001 et. seq. involving a

federal question. In that context, the Supreme Court in Pilot Life Ins. Co. v. Dedeaux,



      1
        The Court granted class counsels’ Motion for Attorneys’ Fees [DOCS. 225
& 226] in which it collectively awarded $26,666,666.67 based on federal common
law announced in Camden I Condo. Assoc. v. Dunkel, supra, at 774 and Johnson v.
Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), abrogated on other
grounds, Blanchard v. Bergeron, 489 U.S. 87 (1989). [Order of November 19, 2019,
DOC. 239, pp. 8-9 fn. 4] Incongruously, the Court ignored federal common law and
instead applied Georgia law to determine Barrett’s allocation.

                                           4
       Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 6 of 15




481 U.S. 41, 56 (1987) stated:“[i]t is also intended that a body of Federal substantive

law will be developed by the courts to deal with issues involving rights and

obligations under private welfare and pension plans.” Substantively, there is no

Georgia state interest involved here.

      Further, because this is a class action case, the Court is required to hear claims

for attorneys’ fees under Fed. R. Civ. P. 23(h) using the procedures of Fed. R. Civ.

P. 54(d)(2). That is how Class Counsels’ fee was determined. Barrett’s allocation

should have been determined similarly under federal law as is noted in Camden I,

supra: “Attorneys in a class action in which a common fund is created are entitled

to compensation for their services from the common fund, but the amount is subject

to court approval.” Camden I, at 771. But the court did not employ any federal cases,

such as Allapattah Servs., and this too was clear legal error within the context of

failing to find facts under Rule 52(a).2


      2
         Even in diversity cases, which is not the case here, Courts have been sparing
to use State law when determining fees. See cases and parentheticals in Allapattah
Servs, at 1200: “Weinberger v. Great Northern Nekoosa Corp., 925 F.2d 518, 522
n. 5 (1st Cir.1991)(recognizing that district court presiding over diversity-based class
action has equitable power to apply federal common law in determining fee award
irrespective of state law); Mathewson Corp. v. Allied Marine Indus. Inc., 827 F.2d
850, 853 n. 3 (1st Cir.1987)(federal court settlement implicating matters of
considerable federal concern requires resolution by federal common law principles
as opposed to state law); Perfect Fit Indus. v. Acme Quilting Co., Inc., 646 F.2d 800,
806 (2d Cir.1981)(federal court's equitable powers not governed by state law even
when state law provides the rule of decision); Clark Equip. Co. v. Armstrong Equip.

                                           5
       Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 7 of 15




      B.     Class Counsel Does Not Oppose Barrett’s Argument that the Court
             Improperly Relied on the Lodestar Approach.

      Class Counsel does not dispute Barrett’s argument that the Court based its

recommendation on the “lodestar” approach from a 1988 case, Norman v. Housing

Authority of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988), Order, p. 10

[Doc. 245 at p. 10.], which is no longer followed. “[A] party's failure to respond to

any portion or claim in a motion indicates such portion, claim or defense is

unopposed. Kramer v. Gwinnett Cty., Georgia, 306 F. Supp. 2d 1219, 1221 (N.D.

Ga. 2004), aff'd sub nom. Kramer v. Gwinnett Cty., Ga., 116 Fed. Appx. 253 (11th

Cir. 2004). That is another legal error that must be corrected.

      C.     It Does Not Matter whether Barrett was Terminated “For Cause”

      The Court effectively held that Barrett cannot recover a fee “connected to the

contingency” because he was terminated before the occurrence of the contingency.

This does not matter and even if the Court were to review this issue under Georgia

law, it would be a clear legal error.




Co., 431 F.2d 54, 57 (5th Cir.1970)(Erie doctrine does not deprive federal court in
diversity case from power to employ equitable remedies not available under state
law).”


                                          6
       Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 8 of 15




      In Lewis v Smith, 274 Ga. App. 528 (2005), which Barrett submits is exactly

on point, Lewis was terminated “for cause” before the occurrence of the

contingency, i.e., “recovery.” The Georgia Court of Appeals stated: “Where the

client discharges the attorney, with or without cause, the attorney retains the right

of compensation, not under the contract of employment which is at an end, but under

quantum meruit which is protected by the attorney's lien statute.” (emphasis added,

citation omitted). Id. at 531.

      Nevertheless, Class Counsel, in its Response, challenges this notion:

            Similarly, Barrett’s reliance on Lewis v. Smith, 274 Ga. App. 528,
      531–32,(2005), and Tolson v. Sistrunk, 332 Ga. App. 334 (2015), is
      wrong. As the Court correctly noted, there is no reason to expand the
      inquiry in this case beyond the services Mr. Barrett rendered to Ms.
      Owens. He was terminated for cause before class certification and
      before any contingency occurred. He has presented no evidence
      whatsoever that (a) he achieved any “results,” or (b) that his
      contribution was worth more than his hourly rate. Indeed, all of his
      testimony regarding the value of his contribution relates to work done
      on other cases. That cannot form the basis for an award in this case.

Response Brief, p. 5 [DOC. 249]

      But this is totally irrelevant even if, as class counsel suggests, Barrett “was

terminated for cause.” That is because, to the extent that Georgia law controls

(which Barrett doubts), and regardless whether Barrett may have been terminated




                                         7
       Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 9 of 15




“for cause” (which Barrett vigorously disputes3), this Court is still required to

determine whether the Class received any benefit from Barrett’s services:

             Under a quantum meruit claim, “[a]n attorney is entitled to have
      his fees valued both in light of the amount of work he has done, and
      also by the results accomplished.” Brookhaven Supply Co. v. Rary, 131
      Ga. App. 310, 312(4), 205 S.E.2d 885 (1974). Accordingly, the trial
      court must determine whether Smith received any benefit from Lewis'
      services, and if so, the value of those services rendered and received.
      See Sosebee, supra at 708–710 (1), 492 S.E.2d 584; Haldi, supra at
      802–803(2), 522 S.E.2d 696. In accordance with our holding, we
      remand this case for the conduct of a trial under the principle of
      quantum meruit.
Lewis v. Smith, 274 Ga. App. 528, 531–32 (2005). Here, Barrett has been denied his

right to a trial under the principle of quantum meruit.

      D.     Reliance on Allapattah Servs. on the Issue of Imposing a Lodestar
             Over Barrett’s Objection is Inapposite to the Case at Bar.

      The initial brief went into great detail criticizing the Court’s interpretation of

Allapattah on p. 9 of the Order, that there is no federal precedent supporting the

imposition of a lodestar on objecting former counsel merely because they were not

a signatory to the fee agreement. Barrett previously stated that “it is by no means

the sole and exclusive means of calculating quantum meruit, particularly over the

objection of the discharged former co-counsel.” [DOC. 246]



      3
        Barrett, of course strongly challenges the claim that he was terminated “for
cause.” See, e.g., Doc 222.

                                           8
      Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 10 of 15




      Class Counsel’s response was that Barrett “was never a party to class

counsel’s contracts, has never articulated any basis for criticizing those contracts,

and he has presented no “cause” whatsoever to attack those contracts.” Response, p.

4 [DOC. 249]

      These arguments are disingenuous at best, especially in light of the fact that

there are no such contracts that are part of the record. Even more, and as originally

argued in the brief-in-main, McKenna, Long & Aldridge, LLP in Allapattah

requested a lodestar recovery. Lodestar is not the sole and exclusive means of

calculating quantum meruit, particularly over the objection of the discharged former

co-counsel. Indeed, Georgia law squarely holds that under a quantum meruit claim,

“[a]n attorney is entitled to have his fees valued both in light of the amount of work

he has done, and also by the results accomplished.” Lewis, supra (emphasis added).

How about an two additional sentences to the effect: McKenna, Long & Aldridge,

LLP in Allapattah requested a lodestar recovery only - they did not seek any

recovery based on results accomplished. McKenna, Long & Aldridge, LLP received

exactly what they asked for - a lodestar recovery - no more no less. While the

amount of work performed by Barrett is certainly one factor the Court must

consider, under both federal and Georgia common law, the court must also consider

the results accomplished. Here, Barrett is requesting the exact same procedure as


                                          9
      Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 11 of 15




the court employed in Allapattah and Lewis, to wit, discovery and an evidentiary

hearing to determine the reasonable value of his contribution to the result obtained.

      E.     The Anomalous Result of Class Counsel Receiving 99.5% of the
             Fee and Barrett Receiving 0.5% of the Fee is Manifestly Unjust

      By recommending that Barrett receive a scant one-half of one percent (0.5%)

of the fee, instead of the minimum of 10% Barrett should have received in light of

his termination (Doc 246-1, Exhibit 1-Barrett Decl. ¶8)(hereinafter “Barrett Decl.”),

there is no question that class counsel as a whole will be “unjustly enriched” by at

least 9.5% of the total fee, or $2,533,333. That windfall goes to class counsel.

      The facts here almost border on the outrageous. Barrett was terminated

because he wanted a contract, which Bell refused to even discuss. After Barrett was

terminated, the firm Bondurant Mixson & Elmore, LLP (“BME”) was brought in

and a contract was signed. The logical conclusion, although Barrett does not really

know for sure, is that BME, as a condition to getting involved, wanted a

contract. But the Court has refused to question the contract because “the contracts

have not been challenged.” Order p. 9.        The fallacy here is that Barrett cannot

challenge the contract because Class Counsel has not, and will not, show it to Barrett

and without the court either ordering limited discovery or conducting an evidentiary

hearing.




                                         10
      Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 12 of 15




      The final irony/injustice is the Court’s concluding comments that “ultimately,

the fairness issues in this dispute could be cured by contract” is basically a slap in

the face to Barrett.   First, even if Barrett had been a party to a written agreement,

the agreement would have been vitiated upon his termination.4 Moreover, Barrett

wanted a contract, Bell did not. As Barrett has maintained throughout this process,

with contemporaneous emails as corroboration, Bell orchestrated Barrett’s firing

because Barrett wanted a contract rather than acceding to John Bell’s demands for

complete and total discretion to allocate fees as he saw fit. Class Counsel’s criticism

on page 4 of their Response [Doc. 249] that Barrett was not a party to Class

Counsel’s contracts is classic chutzpah.       Other than John Bell’s self-serving

testimony, the great weight of the evidence is that Barrett was terminated because

he insisted on the very contract they fault him for not having signed. Surely, equity

would not allow for this argument.




      4
        In Lewis v. Smith, a written “Contract of Employment” was executed by both
the attorney and client. But because the attorney was terminated before the
“recovery”, he was limited to quantum meruit. 274 Ga. App. at 530.

                                          11
      Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 13 of 15




                              III.   CONCLUSION

      For the foregoing reasons, former co-counsel M. Scott Barrett and Barrett

Wylie, LLC respectfully request relief as asked for in its brief-in-main.

      This 28th day of January 2020.

                                                    /s/ Randy Edwards
       COCHRAN & EDWARDS, LLC                       R. Randy Edwards
       2950 Atlanta Road SE                         Georgia Bar No. 241525
       Smyrna, Georgia 30080-3655
       (770) 435-2131                                Attorney for Former Counsel
       (770) 436-6877 (fax)                          M. Scott Barrett and Barrett
       randy@cochranedwardslaw.com                   Wylie, LLC




                                         12
     Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 14 of 15




                  LOCAL RULE 7.1D CERTIFICATION


      By signature below, counsel certifies that the foregoing document was

prepared in Times New Roman, 14-point font in compliance with Local Rule 5.1B.



                                                /s/ Randy Edwards
                                                 Randy Edwards
                                                 Georgia Bar No. 241525




                                      13
      Case 2:14-cv-00074-RWS Document 250 Filed 01/28/20 Page 15 of 15




                          CERTIFICATE OF SERVICE

      This is to certify that on this day I electronically filed the within and foregoing

REPLY TO PLAINTIFFS’ NOTICE OF NON-OPPOSITION [DOC. 247] with

the Clerk of Court using the CM/ECF system, which will automatically send email

notification of such filing to the following attorneys of record:

                          John Chapman Bell, Jr.
                          J.C. Bell
                          John W. Oxendine
                          Leroy Weathers Brigham
                          M. Scott Barrett
                          Michael Jordan Lober
                          Todd L. Lord
                          William Gregory Dodson
                          Jason James Carter
                          Michael B. Terry
                          Deborah S. Davidson
                          Gina F. McGuire
                          Jeremy P. Blumenfeld
                          Melissa D. Hill
                          Michael A. Caplan
                          William J. Delany
                          Benjamin Wayne Cheesbro
                          Brendan Ballard
                          Irene A. Firippis
                          Julia Blackburn Stone
                          Phillip E. Stano
                          Thomas W. Curvin

                                                   This 28th day of January 2020

                                                      /s/ Randy Edwards
                                                      R. Randy Edwards
                                                      Georgia Bar No. 241525
